— In an action to enjoin the use and occupation of certain premises as a community house, allegedly in violation of covenants restricting said premises to use as a dwelling house for occupancy by not more than one family, the appeal is from an order denying a motion for judgment on the pleadings dismissing the supplemental complaint or the complaint as supplemented, or, in the alternative, for the relief warranted by the admissions of the plaintiffs in exhibits annexed to the allegations supplementing the complaint. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.